Examiner’s Comment
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a switching power supply comprising: a frequency setting unit that sets the variation range of the switching frequency and raises a lower limit value of the set variation range when a value of the input voltage from the input terminal is equal to or more than a first predetermined threshold, a signal generator that generates a control signal for driving the switching element by varying the switching frequency within the variation range set by the frequency setting unit, a pull-up resistor connected between the frequency setting unit and a constant voltage source that supplies a power supply voltage, and a control terminal provided between the frequency setting unit and the pull-up resistor, wherein the frequency setting unit sets the variation range of the switching frequency in accordance with a value of a voltage generated at the control terminal, the voltage being calculated from a value of a resistor that is included in an external apparatus connected to the control terminal, a value of the pull-up resistor, and a value of the power supply voltage, in combination with all the limitations set forth in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838